DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shim et al. (US 2020/0195870).
	In regard to claim 1, Shim et al. teach  a readout integrated circuit, configured to read out sensing signals from an optical sensing panel comprising a sensor array for fingerprint sensing, the readout integrated circuit comprising: a plurality of input terminals, configured to be coupled to a plurality of output terminals of the optical sensing panel (fig. 8); a comparator circuit (CG controller and paragraph 37), coupled to an input terminal of a plurality of input terminals and configured to receive an output voltage from an output terminal of the plurality of output terminals of the optical sensing panel and at least one reference voltage (paragraphs 37 and 71, compare output voltage to reference voltage. One CG controller per column), compare the output voltage to the at least one reference voltage and output a comparison result (fig. 2, CG_CTRL); and a control circuit, coupled to the comparator circuit and configured to receive the comparison result and determine a supplementary charge amount to be charged to or discharged from the output terminal according to the comparison result (fig. 2 CGX and paragraphs 29 and 31).
	In regard to claim 2, Shim et al. teach wherein the comparator circuit compares the output voltage to the at least one reference voltage at different time points to generate at least one comparison result (fig. 8, each row is compared at separate times), and according to the respective comparison result, the control circuit determines the supplementary charge amount to be charged to or discharged from the output terminal (CG_CTRL and paragraph 31).
	In regard to claim 3, Shim et al. teach wherein the at least one reference voltage comprises a first reference voltage (fig. 2 VTH), and when the comparison result indicates the output voltage is in a range from the first reference voltage to a maximum reference voltage, the control circuit determines a first charge amount as the supplementary charge amount to be charged to the output terminal according to the comparison result; and when the comparison result indicates the output voltage is smaller than the first reference voltage, the control circuit determines a charge amount smaller than the first charge amount as the supplementary charge amount to be charged to the output terminal according to the comparison result (paragraph 37, high and low logic level).
Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: In regard to claims 4 and 5, the prior art fails to teach or make obvious the second reference voltage.
In regard to claims 6-8, the prior art fails to teach or make obvious a discharge amount.
In regard to claims 9-16, the prior art fails to teach or make obvious the charging/discharging circuits.
In regard to claim 17, the prior art fails to teach or make obvious the look-up table in combination with the claim’s other features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623